DETAILED ACTION
	Claims 1, 2, 7, 11, 13, 16, 19-22, 24, 25, 27, 28, 33, 35, 38, 39, 42, 43, 46-50 are pending.
	All previously asserted prior art rejections are withdrawn because the claims are in condition for allowance.
	All previously asserted 112 second paragraph rejections are withdrawn because the claims have been amended.
	Allowable Subject Matter
Claims 1, 2, 7, 11, 13, 16, 19-22, 24, 25, 27, 28, 33, 35, 38, 39, 42, 43, 46-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim recites an electrode material comprising particles of an inorganic electrochemically active material and a compound of formulae I to IV.
Prior art Yao et al. ( “Indigo Dye as a positive electrode material for rechargeable lithium batteries” research institute for ubiquitous energy devices, nation institute of advanced industrial science and technology (2010)) teaches an electrode comprising indigo carmine.  Yao does not teach that the active material comprises inorganic electrochemically active material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729